                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICHARD L. CAMPBELL,

                    Plaintiff,                               4:18CV3065

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
SHELLY HEPBURN, individually
Director of Our Homes Assisted Living;

                    Defendant.

       Plaintiff has filed a Motion (filing no. 7) seeking the appointment of counsel.
The court cannot routinely appoint counsel in civil cases. In Davis v. Scott, 94 F.3d
444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals explained that
“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel.” Trial courts have “broad discretion to decide whether both the plaintiff
and the court will benefit from the appointment of counsel, taking into account the
factual and legal complexity of the case, the presence or absence of conflicting
testimony, and the plaintiff’s ability to investigate the facts and present his claim.”
Id. Having considered these factors, the request for the appointment of counsel will
be denied without prejudice to reassertion.

       IT IS THEREFORE ORDERED that: Plaintiff’s Motion to Appoint Counsel
(filing no. 7) is denied without prejudice to reassertion.

      Dated this 5th day of October, 2018.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge
